Citation Nr: 1317493	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  04-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 percent for the residuals of the fusion of the fifth lumbar vertebra, first sacral segment (hereinafter a "lumbar spine disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active service from July 1968 to July 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, increasing the Veteran's disability evaluation from 20 percent to 30 percent, effective October 31, 2001. 

This claim was previously remanded by the Board in August 2010 for further evidentiary development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As noted in the Board's August 2010 remand, the Veteran was separately granted service connection for right radiculopathy of the lumbar spine as secondary to his service-connected lumbar spine disorder in a March 2005 rating decision.  The Veteran expressly stated that he was not in disagreement with this decision and the assignment of a 10 percent disability evaluation. Therefore, this matter has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initial appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

In July 2012, the Board denied the Veteran's claim for an increased rating.  The Veteran timely appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the Veterans Court granted a Joint Motion for Remand, vacating the Board's July 2012 decision.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas in July 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDING OF FACT

The Veteran's lumbar spine disability is manifested by pain, neurological manifestations of the right lower extremity, limited motion in forward and lateral flexion, as well as lateral rotation, and favorable ankylosis upon extension at 0 degrees; it is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-95 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) . This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in correspondences in October 2003, March 2006, and September 2008.  The letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the March 2006 and September 2008 letters. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) . 

The VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received multiple VA medical examinations, with his most recent examination taking place in August 2010.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA. Copies of the Veteran's Social Security Administration (SSA) records have also been obtained and incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained, and the Veteran notified VA in August 2010 that he had no private medical records in support of his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

Additionally, the Board finds there has been substantial compliance with its August 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47  (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) asked the Veteran to identify any additional treatment providers, and, the Veteran was afforded a more recent VA examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.


II. Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2012). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2012).   As such, the Board has considered all of the evidence of record. However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran contends that he is entitled to a disability evaluation in excess of 40 percent for his service-connected lumbar spine disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not met the criteria for a higher disability evaluation at any time during the pendency of his claim. 

For historical purposes, the Veteran was granted service connection for a spine disability in an October 1982 rating decision.  A 20 percent disability evaluation was assigned under Diagnostic Code 5295 (in effect prior to September 26, 2003), as of September 23, 1980.  In October 2001, VA received a claim from the Veteran seeking an increased disability evaluation.  The Veteran's disability evaluation was subsequently increased to 40 percent in a December 2002 rating decision under Diagnostic Code 5292 (in effect prior to September 26, 2003).  VA received a timely notice of disagreement from the Veteran in October 2003, but the 40 percent disability evaluation was continued in a June 2004 statement of the case.  The Veteran appealed this decision to the Board in July 2004. 

Upon filing his claim, the Veteran was afforded a VA examination of the spine in December 2002.  The Veteran was noted to have objective evidence of painful motion, spasm, weakness and tenderness.  His posture was deemed to be abnormal, flexing forward 4 degrees.  Range of motion testing revealed forward flexion to 24 degrees, extension to 14 degrees, right lateral flexion to 20 degrees and left lateral flexion to 16 degrees.  The examiner diagnosed the Veteran with post-discectomy, arthralgia joint disease of the lumbosacral spine with loss of function due to pain. 

According to a January 2003 record, the Veteran had missed a couple of weeks of work because of his back.  The Veteran reported that his back pain had been gradually getting worse.  The Veteran was capable of ambulating without assistive devices at this time.  The Veteran was diagnosed with chronic low back pain related to his spinal fusion. 

The Veteran was again treated for his back pain in July 2004.  The Veteran was given a transcutaneous electrical nerve stimulation (TENS) unit at this time for pain.  A September 2004 VA outpatient treatment record reflects that the Veteran was currently on limited duty at his job due to his physical problems.  In November 2004, the Veteran reported that his back pain was worsening, and in January 2005, he was prescribed a back brace. 

The record reflects that the Veteran has also been granted SSA benefits due to his back disability.  According to a September 2005 examination for the purposes of determining if the Veteran was disabled, range of motion of the lumbar spine was limited to 45 degrees of flexion and 8 degrees of extension.  There was also atrophy of the right quad and weakness with resistance testing.  The Veteran was diagnosed with lumbar laminectomy with fusion at the L4 to S1 vertebra with residuals S1 right-sided radiculopathy and lumbar spondylolisthesis. 

A May 2006 magnetic resonance image (MRI) revealed postsurgical changes at L4-5 and L5-S1 with 8 millimeters (mm) of anterolisthesis of L5 on S1 which was partially fused.  There was also facet joint arthropathy at L2-3 and L3-4 with narrowing of the thecal sac greatest at L3-4 down to an AP diameter of 9 to 10 mm and degenerative disc disease at L3-4 and L4-5. 

According to a June 2006 VA outpatient treatment note, the Veteran was suffering from worsening back pain that was described as a severe constant throbbing.  It was noted that exacerbating factors included almost all of the Veteran's activities of daily living.  The Veteran denied any bladder or bowel dysfunction, but he did endorse a history of erectile dysfunction.  Examination of the spine revealed a very limited active range of motion with flexion barely to the level of the knees.  There was full extension, however, with limited rotation bilaterally.  Neurological evaluation revealed an area of hypoesthesia along the bilateral L5 and S1 dermatomes. 

The Veteran was afforded a VA examination of the spine in May 2007.  The Veteran described his back pain as a 6 out of 10, but noted that it increased in severity when standing more than 15 minutes, walking one block, using stairs, lifting more than 10 pounds or driving more than 20 minutes.  It was noted that the Veteran occasionally wore a back brace and that he had been using a cane for the past two years.  Thoracolumbar range of motion was extension to 15 degrees, flexion to 40 degrees, left lateral flexion to 20 degrees, right lateral flexion to 25 degrees and bilateral lateral rotation to 25 degrees.  Range of motion was noted to be painful with no additional limitation with repetitive movement.  The Veteran was unable to walk on his heels or toes.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with status post-operative repair with fusion of operative procedure in 1981 with recurrent back pain, right leg radiation and moderate disability with progression. 

The Veteran was afforded another VA examination in November 2007.  The Veteran described a sharp pain in his lower back with radiation to the right lower extremity.  He denied any flare-ups, weakness or bowel or bladder incontinence.  It was noted that the Veteran had not worked since 2005.  The Veteran denied any incapacitating episodes in the previous 12 months.  Examination revealed a limping gait and the use of a cane.  Thoracolumbar range of motion was forward flexion to 45 degrees with pain throughout, extension was to neutral with pain, bilateral lateral rotation was to 10 degrees with pain throughout, right lateral flexion was to 20 degrees with pain throughout and left lateral flexion was to 10 degrees with pain throughout.  There were no additional limitations following repetitive use, other than increased pain. 

The record reflects that the Veteran continued to receive treatment for his back condition on an outpatient basis following the above examinations.  A July 2009 record notes that the Veteran was using a cane and that he had a hesitant gait due to pain.  An April 2010 X-ray revealed posterior fusion at the L4-5 and S1 levels with a grade 1 spondylolisthesis of L5 on S1. 

Finally, the Veteran was afforded a VA examination of the spine in August 2010.  The Veteran reported the pain as being in the right lower back along the paraspinal musculature, radiating into the right thigh.  The pain was noted to be moderate to severe, continuous and made worse by bending, lifting or walking greater than half of a block.  The report indicates that the Veteran was medically retired in 2005 because of his back pain.  However, the Veteran could perform activities of daily living such as eating, grooming, bathing and dressing without difficulty, except for the exception of tying his shoes.  The Veteran had not been hospitalized for this condition, aside from the initial surgery to fuse the L5 and S1 vertebrae.  Examination revealed some ankylosis, with the Veteran being unable to extend past 0 degrees with his lumbar spine.  Flexion was to 20 degrees, with the pain on the right side becoming severe at that point.  Bilateral lateral flexion was to 45 degrees, although flexion to the left cause an increase in right lumbar pain. Bilateral lateral rotation was to 40 degrees with pain.  The Veteran was diagnosed with chronic lumbar myofascial syndrome with lumbar discectomy and fusion of the L4-S1 vertebrae with facet joint arthropathy at L2-4. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 40 percent for his service-connected lumbar spine disability.  The Veteran's service-connected lumbar spine disability was previously rated under the provisions of 38 C.F.R. § 4.71a , Diagnostic Codes 5292 and 5295.  In considering the Veteran's claim, the Board notes that the regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's claim, effective September 23, 2002; and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454  (Aug. 27, 2003).  In this regard, if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  In this case, either the old or revised rating criteria may apply, although the new rating criteria are only applicable since their effective date. VAOPGCPREC 3-2000.

According to the rating criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5295, in effect prior to September 26, 2003, a 40 percent disability evaluation is the highest disability evaluation available.  Likewise, a 40 percent disability evaluation was the highest disability evaluation available under Diagnostic Code 5292, as it existed prior to September 26, 2003.  See id.  Therefore, these codes do no permit a higher disability evaluation. 

However, under Diagnostic Code 5289, as it existed prior to September 26, 2003, a higher disability evaluation of 50 percent was warranted for the complete bony fixation of the lumbar spine (ankylosis) that was unfavorable.  The record does not reflect ankylosis of the lumbar spine until the August 2010 VA examination of record. However, the examiner noted that there was only "some" ankylosis in that extension was limited to 0 degrees.  This would represent favorable ankylosis, which is only rated as 40 percent disabling under Diagnostic Code 5289.  See 38 C.F.R. § 4.71a (2003). 

A higher disability evaluation was also permitted under Diagnostic Code 5285 for the residuals of a vertebral fracture.  See id.  However, there is nothing of record to suggest that the Veteran has suffered from a fractured vertebra.  Therefore, this code is not applicable to the Veteran's claim. 

A higher disability evaluation of 60 percent was also permitted under the regulations as they existed prior to September 26, 2003 under Diagnostic Code 5293 for intervertebral disc syndrome.  The criteria for evaluating intervertebral disc syndrome underwent several revisions during the pendency of the appeal. Under the rating criteria in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293, a higher disability rating of 60 percent was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief. 

While there was evidence of spasm upon examination in December 2002, there was no evidence of neurological abnormalities as of this time.  The Veteran was also able to walk without assistive devices at this time.  According to a January 2005 neurological examination, the Veteran maintained 5/5 muscle strength in the lower extremities, aside from 4/5 strength in the right iliopsoas.  While ankle reflexes were found to be 0, sensation was intact throughout.  Subsequent records demonstrate that the Veteran did begin using a back brace and a cane.  However, the May 2007 VA examiner concluded that the Veteran's degenerative disc disease was a "moderate" disability as of this time.  The Veteran also denied any incapacitating episodes upon examination in November 2007, and in August 2010, the Veteran described a pain that, while continuous, was at times only moderate in severity.  The Veteran was also able to perform many of his activities of daily living.  As the Veteran has maintained some degree of functionality of the spine with symptoms that are of only a moderate severity at times, the preponderance of the evidence demonstrates that the Veteran has not suffered from pronounced intervertebral disc syndrome with persistent symptoms and only intermittent relief during the pendency of his claim.

The version of the rating criteria for intervertebral disc syndrome in effect from September 23, 2002 to September 26, 2003 provided for two methods of rating this disorder.  First, intervertebral disc syndrome could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations.  As discussed in the previous paragraph, the Veteran's overall orthopedic and neurologic symptoms fail to warrant a disability evaluation in excess of 40 percent.  A higher rating of 60 percent was also assignable based on the total duration of incapacitating episodes. Specifically, when there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The record does not reflect that the Veteran has suffered from incapacitating episodes, as defined in 38 C.F.R. § 4.71a.  The Veteran also denied any incapacitating episodes upon examination in November 2007.  It was also noted during the August 2010 VA examination that the Veteran had flare-ups approximately 6 times per year lasting 2 days.  The Veteran indicated that his doctor would sometimes send him back to bed.  This evidence does not suggest that the Veteran was on bed rest for a period of at least 6 weeks for any 12 month period during the pendency of this claim. 

The Board has also considered whether the Veteran would be entitled to a higher disability rating based on incapacitating episodes as a result of his intervertebral disc syndrome under the regulations as they have existed since September 26, 2003. However, this version of the rating criteria is comprised of the same language from the previously revised regulations for rating intervertebral disc syndrome that existed from September 23, 2002 to September 26, 2003.  Since the rating criteria have not changed since the prior version, the Veteran would not be entitled to a higher disability rating since there is no evidence of incapacitating episodes. 

The Board has also considered whether the Veteran would be entitled to an increased disability rating based on the regulations pertaining to limitation of motion as they have existed since September 26, 2003.  The Veteran is presently rated under Diagnostic Code 5241, which is evaluated under the following general rating formula for diseases and injuries of the spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a. 

As previously noted, the August 2010 VA examiner concluded that the Veteran did exhibit some degree of ankylosis in that he could not extend his spine past 0 degrees.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id at Note (5). 

The evidence of record demonstrates that while the Veteran has greatly limited motion in the spine, he has maintained some degree of motion.  As such, the entire spine, or even the thoracolumbar spine alone, is not fixated in a single position. Also, while the Veteran was found to have ankylosis in extension of the thoracolumbar spine at 0 degrees, this would be evidence of favorable ankylosis of the thoracolumbar spine.  See id.  A 40 percent disability evaluation is meant to compensate a Veteran with favorable ankylosis of the entire thoracolumbar spine.  A higher disability evaluation is not warranted until there is evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spinal column.  As such, a higher disability evaluation is not warranted under the rating criteria as they have existed since September 26, 2003. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40  listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2012). 

While the Board has considered the criteria outlined above, the preponderance of the evidence demonstrates that the Veteran does not suffer from functional loss of such a degree as to warrant a higher disability evaluation. The next-higher disability evaluation of 50 percent is warranted when there is total fixation of the spine in flexion or extension.  38 C.F.R. § 4.71a.  While the Veteran experiences pain and significant impairment due to his spine disability, he has maintained some degree of motion despite his functional loss.  Therefore, a higher disability evaluation based on functional impairment is not warranted. 

Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  As mentioned in the introduction section, service connection has already been established for radiculopathy of the right lower extremity.  The record contains no objective evidence of radiculopathy in the left lower extremity due to the Veteran's service-connected lumbar spine disability, nor has the Veteran alleged the existence of such a disability.  Finally, the Veteran denied urinary or bowel impairment in June 2006, November 2007 and August 2010.  As such, separate disability evaluations for neurological manifestations are not warranted. 

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 40 percent for his service-connected lumbar spine disability. During his July 2009 hearing, the Veteran testified that he used a cane to assist with ambulation and that he was unable to perform tasks such as yard work.  He also was noted to be in pain during the hearing, having to frequently shift his position to alleviate this pain.  While the Board is extremely sympathetic to the Veteran's situation, this testimony fails to reflect that he meets the rating criteria for a higher disability evaluation.  As already noted, a higher disability evaluation of 50 percent is meant to compensate a Veteran with complete fixation of the entire thoracolumbar spine in either flexion or extension.  See 38 C.F.R. § 4.71a.  The Veteran has not provided any testimony or evidence to demonstrate that he meets these criteria. 

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2012).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected lumbar spine disability include pain, spasm, neurological manifestations and limitation of motion. However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's lumbar spine disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, as a 40 percent disability evaluation envisions a significant degree of occupational impairment.  The Veteran has also been separately awarded a total disability evaluation based on individual unemployability (TDIU).  There also is no evidence of frequent hospitalization.  Therefore, referral for consideration of an extraschedular rating is not warranted. 

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 40 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the residuals of the fusion of the fifth lumbar vertebra, first sacral segment must be denied.


ORDER

A disability evaluation in excess of 40 percent for the residuals of the fusion of the fifth lumbar vertebra, first sacral segment is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


